179 F.2d 301
UNITED STATES,v.CERTAIN PARCELS OF LAND IN BOROUGH OF MANHATTAN, CITY ANDSTATE OF NEW YORK(VETERANS HOSPITAL, NEW YORK et al.).
No. 70, Docket 21436.
United States Court of Appeals Second Circuit.
Argued Dec. 12, 1949.Decided Dec. 28, 1949.

Goldwater & Flynn, New York City, for Knickerbocker Printing Co., defendant-appellant; Monroe Goldwater, Harry Rodwin and James L. Goldwater, New York City, counsel.
Sohn & Okin, New York City, for appellees; Louis Okin, New York City, counsel.
Before AUGUSTUS H. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on the ground that the order appealed from is not final and, therefore, not appealable.  Catlin v. United States, 324 U.S. 229, 65 S. Ct. 631, L.Ed. 911.